On the Court’s own motion, appeal, insofar as taken from the June 2016 Appellate Division order, dismissed, without costs, upon the ground that such order does not finally determine the action within the meaning of the Constitution; appeal, insofar as also deemed taken (see CPLR 5512) from so much of the April 2016 Appellate Division order as finally determined the action, dismissing appellant’s appeal to that Court from the May 2015 Supreme Court order dismissing his complaint, dismissed, without costs, upon the ground that no *1069substantial constitutional question is directly involved. Motion, insofar as it seeks leave to appeal from the June 2016 Appellate Division order, dismissed, upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion, insofar as also deemed to be seeking leave to appeal (see CPLR 5512) from so much of the April 2016 Appellate Division order as finally determined the action, dismissing appellant’s appeal to that Court from the May 2015 Supreme Court order dismissing his complaint, denied. Motion for poor person relief dismissed as academic.